Exhibit 10.72

ADDENDUM II

TO

STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE - GROSS

This Addendum II to Lease (“Addendum”) is attached to, made part of, and
incorporated into that certain Lease dated April 23, 2008 by BRANAGH FAMILY 2000
TRUST, PATTERSON FAMILY 2000 TRUST, ET AL, As Tenants in Common, by and through
their Authorized Agent, Northwest Asset Management Company, a sole
proprietorship, as successor to KLP Properties, Inc., a California corporation
(“Lessor”), and DURECT Corporation, a Delaware corporation (“Lessee”) as Lessee,
with reference to the certain real Property known as 830 Eubanks Drive, Suites
A, B & C, City of Vacaville, County of Solano, State of California (“Premises”).

Each section of this Addendum modifies, amends, or adds to corresponding
numbered section of the Lease Agreement. In the event of a conflict between any
section of this Addendum, and any provision of the Lease Agreement, this
Addendum shall govern over the Lease.

Defined terms not otherwise defined in this Addendum shall have the meanings
ascribed to such terms in the Standard Lease.

All references to the “Lease” in the Standard Lease or in this Addendum shall
mean, collectively, the Standard Lease as modified by this Addendum.

Therefore, for valuable consideration of the provisions contained herein, the
receipt, and sufficiency of which is hereby acknowledged, both of the
undersigned parties do hereby agree as follows:

 

1.3 Term:

The Term of the Lease is hereby extended for a period of five (5) years
commencing on September 1, 2013 and ending on August 31, 2018.

 

1.5. Base Rent:

Schedule of Rents

 

September 1, 2013 thru August 31, 2014   $14,780.00, Industrial Gross  
September 1, 2014 thru August 31, 2015   $15,224.00, Industrial Gross  
September 1, 2015 thru August 31, 2016   $15,681.00, Industrial Gross  
September 1, 2016 thru August 31, 2017   $16,151.00, Industrial Gross  
September 2, 2017 thru August 31, 2018   $16,635.00, Industrial Gross  

Except as expressly amended by this Addendum, the Lease shall remain unchanged
and continue in full force and effect as provided therein and in the first
Addendum. This Addendum (including Exhibit A attached hereto), the first
Addendum and the Lease constitute the complete, final and exclusive
understanding and agreement of the parties with respect to the subject matter of
the Lease and supersede any and all prior or contemporaneous negotiations,
correspondence, understandings and agreements, whether oral or written, between
the parties respecting the subject matter of the Lease. This Addendum may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

AGREED AND ACCEPTED:

        Lessor:       Lessee: NORTHWEST ASSET MANAGEMENT COMPANY       DURECT
Corporation,


a Delaware corporation

         

By:

 

    /s/ Gary Patterson

      By:  

    /s/ Matthew Hogan

      Gary Patterson             Matthew Hogan       Managing Partner        
    CFO

Date:

      8/27/13       Date:       8/9/13

 

Page 1 of 2



--------------------------------------------------------------------------------

EXHIBIT A

 

LOGO [g588564g08j67.jpg]

 

Page 2 of 2